     Case 2:20-cv-00576-DMG-PLA Document 19 Filed 11/19/20 Page 1 of 1 Page ID #:49



1

2
                                                                        JS-6
3

4

5

6

7

8                                      UNITED STATES DISTRICT COURT
9                                     CENTRAL DISTRICT OF CALIFORNIA
10                                             WESTERN DIVISION
11

12    DAVID GREENSTEIN,                            )    No. CV 20-576-DMG (PLA)
                                                   )
13                            Plaintiff,           )    JUDGMENT
                                                   )
14                  v.                             )
                                                   )
15    COUNTY OF LOS ANGELES, et al.,               )
                                                   )
16                            Defendants.          )
                                                   )
17

18          Pursuant     to     the    Order   Accepting    the   Magistrate   Judge’s   Report   and
19    Recommendation,
20          IT IS ADJUDGED that this action is dismissed with prejudice.
21

22    DATED: November 19, 2020                         ________________________________________
                                                           __
                                                            ___________
                                                                     __
                                                                     ______
                                                                         ________
                                                                               _ __
                                                                                  ___
                                                                                   ____
                                                                                     ____
                                                                                       ____
                                                                                         ____
                                                                                           ___
                                                                     DOLLY
                                                                     DOLLY M. GEE
                                                                     DO
23                                                          UNITED SSTATES
                                                                     TATES DISTRICT JUDGE
24

25

26

27

28
